--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1


TECHNOLOGY RESEARCH CORPORATION
2000 LONG TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT




This OPTION AGREEMENT is made this 1st day of September, 2010 between TECHNOLOGY
RESEARCH CORPORATION, a Florida corporation, hereinafter referred to as the
"Corporation" and Robert D. Woltil, an employee of the Corporation, hereinafter
referred to as "Employee."


WHEREAS, the holders of a majority of the shares of the Corporation’s voting
common stock (the "Common Stock") represented in person or by proxy have adopted
the terms and conditions of the 2000 Long Term Incentive Plan (the "Plan"), at
its Annual Meeting of shareholders conducted on August 24, 2000, the terms of
which are hereby incorporated by reference;


WHEREAS, the Corporation desires to carry out the purposes of the Plan to afford
the Employee an opportunity to purchase shares of its Common Stock and
participate in the continued success and growth of the Corporation and to
enhance ownership of the Corporation’s common stock by members of its Board of
Directors.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1.           Grant of Option.  The Corporation hereby irrevocably grants to the
Employee a Non-Qualified Stock Option, hereinafter called the "Option", to
purchase all or any part of an aggregate of 30,000 shares (such number being
subject to adjustment as provided in paragraph 11 hereof) of the Corporation’s
Common Stock (the "Shares") on the terms and conditions herein set forth.  The
Option granted under this Agreement is intended to qualify as an incentive stock
option, as that term is defined in Section 422 of the Internal Revenue Code of
1986, as amended.


2.           Purchase Price.  The purchase price of the Shares covered by the
Option shall be $3.83 per share.


3.           Term of Option.  The term of the Option shall be for a period of
ten (10) years commencing on the date of grant of the Option; provided that any
option granted to a key employee owning more than ten percent (10%) of the
voting power of all classes of voting stock of the Corporation shall similarly
expire five years after the date of grant of such option.


4.           Exercise of Option.  The Option may be exercised in whole or in
part from time to time during its specified term in accordance with the
following schedule:


·  
10,000 shares on September 1, 2010

·  
  6,666 shares on September 1, 2011

·  
  6,667 shares on September 1, 2012

·  
  6,667 shares on September 1, 2013



Exercisability of the Option Shares under this Section 4 is cumulative, and
after the Option becomes exercisable under this Agreement with respect to any
portion of the Option Shares, it shall continue to be exercisable with respect
to that portion of the Option Shares until the Option expires.


The Employee shall be entitled to exercise any portion of the Option in
accordance with the provisions of Section 4 hereof, either in whole or in part,
by delivering written notice of such exercise to the office of the Secretary of
the Corporation or to such other location as may be designated by the Board (as
that term is defined in the Plan), specifying therein the number of Shares with
respect to which the Option is being exercised, which notice shall be
accompanied by payment in full of the purchase price of the Shares being
acquired.


Notwithstanding anything in this Section to the contrary, the Option Shares
shall become fully vested upon the occurrence of a "change in control," if the
change in control occurs prior to the Option Shares becoming fully vested, and
the Employee’s date of termination of employment as an employee of the
Corporation.  For purposes of this Section, the term "change in control" means
(a) the acquisition of beneficial ownership, as that term is defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended, by any entity,
person, or group, of more than 50% of the outstanding capital stock of the
Corporation entitled to vote for the election of directors (“Voting Stock”); (b)
the effective date of (i) a merger or consolidation of the Corporation with one
or more other corporations as the result of which the holders of the outstanding
Voting Stock of the Corporation immediately prior to such merger or
consolidation (excluding those who are affiliates of any such other corporation)
hold less than 50% of the Voting Stock of the surviving or resulting
corporation, or (ii) a transfer of substantially all of the property of the
Corporation other than to an entity of which the Corporation owns at least 50%
of the Voting Stock; or (c) the election to the Board, without the
recommendation or approval of the incumbent board of the directors, constituting
a majority of the number of directors of the Corporation then in office.


5.           Payment of Exercise Price.  Payment may be made (i) wholly or
partly in cash, (ii) through the delivery of shares of Stock which have been
outstanding for at least six months (unless the Committee approves a shorter
period) and which have a fair market value equal to the exercise price; (iii) by
delivery of an unconditional and irrevocable undertaking by a broker to deliver
promptly to the Company sufficient funds to pay the exercise price through a
“cashless exercise” arrangement which permits the Participant to simultaneously
exercise an option and sell the Shares thereby acquired and enable the broker to
use the proceeds from such sale as payment for the exercise price of such
option; or (iv) by any combination of the foregoing permissible forms of
payment.  No Shares shall be issued until full payment therefore has been made
in the manner set forth above or in any combination of the methods set forth
above, in each case to the extent approved by the Board.


6.           Termination of Employment.  In the event that termination of
employment occurs for any reason (other than by reason of death, permanent and
total disability or retirement), the Option shall expire on the date of
termination of employment; provided that the Employee shall be entitled to
exercise any vested Options at any time within three (3) months after such
termination, but in no event more than ten (10) years after the date of grant of
the Option.


7.           Death of Employee.  If the employment of the Employee terminates
due to death, the Option shall expire on the first anniversary of such
termination of employment or the date the Option expires in accordance with its
terms, whichever occurs first.  The vested Options may be exercised by the
devisee or legatee of the Employee or by the personal representative or executor
of his estate with respect to the same number of shares of Common Stock in the
same manner, and to the same extent as if the Employee had continued his
employment during such period and the Option shall be canceled with respect to
all remaining shares of Common Stock otherwise subject to the Option.


8.           Permanent and Total Disability of Employee.  A permanent and
totally disabled Employee may exercise any Option within twelve (12) months
after leaving the Corporation, or the date that the Option expires in accordance
with its terms, whichever occurs first.  For purposes of the Plan and this
Option, an individual is deemed to be permanently and totally disabled if he is
unable to engage in any substantial, gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.


9.           Retirement of Employee.  In the event that termination of
employment occurs by reason of retirement and the Employee is of retirement age
(i.e. age 65 or greater), the Option shall continue to vest and is exercisable
until the three year anniversary of such date of termination or the date the
Option expires in accordance with its terms, whichever occurs first.


10.           Transferability of Option.  Unless otherwise approved by the Board
of Directors, the Option may be exercised only by the Employee during his
lifetime and may not be transferred other than by will or the applicable laws of
descent or distribution.  The Option shall not otherwise be transferred,
assigned, pledged or hypothecated for any purpose whatsoever and is not subject,
in whole or in part, to execution, attachment, or similar process.  Any attempt
at assignment, transfer, pledge or hypothecation or other disposition of the
Option, other than in accordance with the terms set forth herein, shall be void
and of no effect.  Notwithstanding anything in this Section to the contrary, the
Employee, with the approval of the Board, may transfer the Option for no
consideration to or for the benefit of the Employee’s immediate family
(including, without limitation, to a trust for the benefit of the Employee’s
immediate family or to a partnership or limited liability company for one or
more members of the Employee’s immediate family), subject to such limits as the
Board may establish, and the transferee shall remain subject to all the terms
and conditions applicable to the Option prior to such transfer.  The foregoing
right to transfer the Option shall apply to the right to consent to amendments
to this Agreement and, in the discretion of the Board, shall also apply to the
right to transfer ancillary rights associated with the Option.  The term
“immediate family” shall mean the Employee’s spouse, parent, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren (and,
for this purpose, shall also include the Employee).


11.           Adjustment of Number of Shares.  In the event that a dividend
shall be declared upon the Common Stock of the Corporation payable in shares of
Common Stock of the Corporation or a stock split, the number of shares of Common
Stock then subject to any such option and the number of shares reserved for
issuance pursuant to the Plan but not yet covered by an Option shall be adjusted
by adding to each share the number of shares which shall be distributed thereon
if such shares had been outstanding on the date fixed for determining the
stockholders entitled to receive such stock dividend or split.  For example, if
an Option were granted for 1,000 shares at a $10.00 per share option price (a
total price of $10,000), and subsequently there was a two for one stock split,
then the holder of such option shall be entitled to purchase 2,000 shares of
Common Stock at the price of $5.00 per share or an aggregate purchase price of
$10,000.  In the event that the outstanding shares of the Common Stock of the
Corporation shall be changed into or exchanged for a different class of shares
of stock of the Corporation or of another Corporation, whether through
reorganization, recapitalization, merger or acquisition, then there shall be
substituted for each share of Common Stock subject to any such option and for
each share of Common Stock reserved for issuance pursuant to the Plan, but not
yet covered by an Option, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which such share shall be exchanged.  No adjustment or substitution
provided for in this paragraph shall require the Corporation to sell a
fractional share.


12.           Stock Certificates.  Upon exercise of the Option and payment of
the exercise price, the Corporation shall deliver a certificate or certificates
representing such Shares as soon as practicable after the notice shall be
received; or (b) fix a date (not less than five (5) nor more than ten (10)
business days from the date such notice shall be received by the Corporation)
for the payment of the full purchase price of such Shares with the Secretary of
the Corporation, against delivery of a certificate or certificates representing
such shares.  The certificate or certificates for the Shares as to which the
Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option (or, if the Option shall be exercised
by the Employee and if the Employee shall so request in the notice exercising
the Option, shall be registered in the name of the Employee and another person
jointly, with right of survivorship) and shall be delivered upon the written
order of the person or persons exercising the Option.  In the event the Option
shall be exercised pursuant to Section 7 hereof by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option.  All shares that shall
be purchased upon the exercise of the Option as provided herein shall be fully
paid and non-assessable.


13.           No Additional Rights.  Neither the Employee nor any other person
entitled to exercise the Option under the terms hereof shall be, or have any of
the rights or privileges of, a shareholder of the Corporation with respect to
any of the Shares of Common Stock issuable upon exercise of the Option, unless
and until the purchase price for such Shares shall have been paid in full.


14.           Cancellation or Modification of Agreement.  In the event that the
Option shall be exercised in whole, this Agreement shall be surrendered to the
Corporation for cancellation.  In the event the Option shall be exercised in
part, or a change in the number or designation of the Common Stock shall be
made, this Agreement shall be delivered to the Corporation for the purpose of
making appropriate notation thereon or otherwise revising in such manner as the
Corporation shall determine the partial exercise or change in the number of
Shares or designation of the Shares of Common Stock.


14.           Reload Stock Options.  Subject to the terms and conditions within
the Plan, the Board may at its discretion grant a reload stock option to the
Employee to purchase that number of Shares delivered to the Corporation in
partial or full payment of the exercise price of an Option; provided, however,
(i) that any reload option is granted with an exercise price that reflects the
current fair market value of such Shares; (ii) any reload stock option does not
cause the Plan to lose its exemption under Rule 16b-3 of the Exchange Act, as
may be amended from time to time; and (iii) any grant of a reload option does
not cause the Employee to violate the provisions of Section 16(b) of the
Exchange Act.


15.           Notices.  Every direction, revocation or notice authorized or
required by the Plan shall be deemed delivered to the Corporation (i) on the
date it is personally delivered to the Secretary of the Corporation at its
principal executive offices or (ii) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to the Secretary at
such offices, and shall be deemed delivered to an optionee (i) on the date it is
personally delivered to him or (ii) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to him at the last
address shown for him on the records of the Corporation.


16.           Investment Purpose.  The Option is granted on the express
condition that the purchase of Shares upon an exercise hereof shall be made for
investment purposes only and not with a view to their resale or further
distribution unless such Shares, at the time of their issuance and delivery, are
registered under the Securities Act of 1933, as amended, or, alternatively, at
some time following such issuance their resale is determined by counsel for the
Corporation to be exempt from the registration requirements of the Act and of
any other applicable law, regulation or ruling.


17.           Tax Withholding.  The Corporation shall have the right to deduct
from any payment or settlement upon the exercise of any stock option, or the
delivery of any Shares, any federal, state, local or other taxes of any kind
which the Board, in its sole discretion, deems necessary to be withheld to
comply with the Internal Revenue Code and/or any other applicable law, rule or
regulation.  If the Board, in its sole discretion, permits Shares of the
Corporation’s Common Stock to be used to satisfy any such tax withholding, such
Shares shall be valued based on the fair market value of such Shares as of the
date the tax withholding is required to be made, as determined by the Board.


18.           General.  The Corporation shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Option Agreement, shall
pay all original issue and transfer taxes with respect to the issue and transfer
of shares pursuant hereto and all other fees and expenses necessarily incurred
by the Corporation in connection therewith, and will from time to time use its
best efforts to comply with all laws and regulations which, in the opinion of
counsel for the Corporation,  shall be applicable thereto.  The Option shall be
exercised in accordance with such administrative regulations as the Board shall
from time to time adopt.


19.           Acceptance by Employee.  The exercise of the Option is conditioned
upon the acceptance of Employee of the terms hereof as evidenced by his
execution of this Option Agreement.


IN WITNESS WHEREOF, the Corporation has caused this Option Agreement to be duly
executed by its officers thereunto duly authorized, and the Employee has
hereunto set his hand and seal, all on the day and year first above written.


TECHNOLOGY RESEARCH CORPORATION




By:       /s/ Owen Farren
Name:  Owen Farren
 
Its:        President

 
             Chief Executive Officer





EMPLOYEE




/s/ Robert D. Woltil
Robert D. Woltil



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------